Title: From John Adams to Edward Everett, 4 March 1822
From: Adams, John
To: Everett, Edward



Dear Sir.
Quincy 4th March. 1822.

It is high time that I should thank you for your kindness and civility to my Grand Children and for your politeness in sending me a Ticket to your lectures. It would have given me more pleasure than any entertainment I can imagin, if I could have attended them. They have been heard with attention and delight by my Son, and by all my friends who have been so happy as to hear them.
My more particular thanks are due to your Brother, and yourself, for the valuable donation of his “Europe”. I have heard his lectures, though I could not read them. They are a rich present to his Country, abounding in information which Americans want, and ought to possess and Seriously Consider. There is much ingenious speculation, which is very entertaining to read, but which perhaps he intended only as the sport of imagination—Such as, for example, the consolidation of Europe. He professes himself pretty openly a disciple of the Franklinean Academy in politics, or rather in the art of law giving. I suspect that he is not acquainted with all the writings of the Duke la Rochefaucault, or Condorcet on that Subject. If he had compared their fate with their principles which were taken implicitly from Franklin, he might have hesitated in writing on the Constitution of the Spanish Cortez. If he had served a few years in any popular Assembly he might have seen cause to have United with his, and your / friend, the humble and obscure
John Adams